UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

xX
ABDULLAH SPENCER EL DEY, :
Plaintiff, :

: 20-CV-7208 (JMF)
-v- :

: ORDER

CYNTHIA BRANN, et al., :
Defendants. :
xX

 

JESSE M. FURMAN, United States District Judge:

On July 13, 2021, Defendants filed a motion to dismiss Plaintiff's claims pursuant to
Rules 37(b) and 42(b) of the Federal Rules of Civil Procedure. ECF No. 27. Plaintiff shall file
any opposition to the motion no later than August 16, 2021. Any reply shall by filed by August
23, 2021. If Plaintiff does not file a response to Defendants’ motion by that date, the motion will
be treated as unopposed and the case may be dismissed without further notice as abandoned
and/or for lack of prosecution.

The Clerk of Court is directed to mail a copy of this Order to Plaintiff.
SO ORDERED. CC} -
Dated: July 14, 2021
New York, New York JESSEML-FURMAN
nited States District Judge
